DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delapa et al. U.S. Patent #6,954,732 in view of O’Brien U.S. Patent #5,832,457.
As per Claim 1, Delapa discloses an information management apparatus, 
which is to be communicably connected to a providing apparatus operated by an intermediary and managing a plurality of pieces of to-be- provided information (Col.7, lines 4-11 discusses Data files on computer 14 may be communicated over any convenient communication system link 15 to host computer 12. A network server 18, typically located at the same premises as host computer 12, receives 
the intermediary providing, to a customer, to-be-provided information from an information provider, the plurality of pieces of to-be-provided information being output by the providing apparatus, the information management apparatus  (pg.7, lines 51-57 discusses network server 20 passes the targeted coupon records on through a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store controller, such as a network server 22 located in a retail outlet of the retail chain. In-store controller 22 may be a network server which provides communication with a plurality of kiosks 24 located within the retail outlet)
comprising: 
a communication interface that communicates with the providing apparatus (Figure 1, Network Server 22 and In-store Processor 30); 
a storage device that stores incentive data in association with the to-be-provided information (Figure 3, Coupon Offer Definition Data 55 and Col.8, lines 52-60 discusses Host-targeting system 38 is programmed to assign coupon offers to particular households based upon an attribute of the household. In the illustrated embodiment, the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management computer 14), 
the incentive data indicating an incentive to be given from the information provider to the intermediary (Col.9, lines 34-38 discusses the focused coupon system may assign targeted coupons to households on the basis of attributes of the household which are dynamically developed and maintained by the focused coupon system); and 

acquire, as the incentive, an incentive condition preset for the providing apparatus (Col.12, lines 47-53 discusses for the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like).
Delapa et al. teaches a kiosk capable of outputting a series of targeted coupons which have been assigned to a household on the basis of at least one attribute of the household, where triggered coupon are selected by a computer from the coupon database, based upon an attribute of the household and assigned to that household.
However, Delapa et al. is silent regarding select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition is associated, and 
output the selected to-be-provided information to the providing apparatus via the communication interface.
O’Brien et al. teaches select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition is associated (Col.5, lines 37-41 discusses a corresponding record is retrieved from the checkout direct data base 24. This provides additional information about the discount deal that is in effect for this particular product, specifically the amount of the discount), and 
output the selected to-be-provided information to the providing apparatus via the communication interface (Col.5, lines 41-43 discusses discount coupons may be printed as a result of purchase of a triggering item).

As per Claim 2, Delapa discloses the information management apparatus according to claim 1.  However, Delapa is silent regarding wherein the processor: 
acquires inquiry data from the providing apparatus via the communication interface, the inquiry data including the incentive condition, and selects, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated.
O’Brien teaches wherein the processor: 
acquires inquiry data from the providing apparatus via the communication interface, the inquiry data including the incentive condition, and selects, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated (Col.5, lines 51-58 discusses the personal computer 20 detects the purchase of triggering products at the terminals 12, retrieves the terms of each discount deal from the checkout direct database 24, builds a list of triggering products, and at the end of the customer transaction updates the customer purchase filed with the items in the list. The customer purchase file is interrogated to determine if any checkout direct coupons are to be printed).
Therefore it would have been obvious to one of ordinary still in the art to include in the Delapa reference the ability to identify a triggering event to issue a coupon to a targeted customer as taught by 
As per Claim 3, Delapa discloses the information management apparatus according to claim 2, wherein the storage device further stores a plurality of pieces of store condition data in association with the plurality of pieces of to-be-provided information (Figure 2, Coupon Offer Database 55, Col.11, lines 66-67 discusses default offers are coupons which are assigned to all customers of a particular store or outlet),
each of the plurality of pieces of store condition data indicating a store of the intermediary in which the providing apparatus is provided (Col.12, lines 47-53 discusses For the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like. After the operator has selected the offer type, offer values, and validity dates at 142, the operator is prompted to select stores, or outlets, of the chain to which the selected offers are to be made available at 144), and the processor: 
acquires the inquiry data including data regarding the store from the providing apparatus, extracts, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information associated with the store condition data that matches the data regarding the store included in the acquired inquiry data, and selects, from the extracted to-be-provided information, the to-be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated (Col.17, lines 5-15 discusses The dispense count limit allows the operator to limit the number of times each coupon offer may be provided to a household. The retrieved coupons are sorted at 358 into triggered and non-triggered coupons and then by 
The cited portion of Delapa teaches where the kiosk retrieves data regarding the coupons to be dispensed meeting a condition for a particular store.
As per Claim 4, Delapa discloses the information management apparatus according to claim 3.
However, Delapa is silent regarding wherein the storage device further stores a plurality of pieces of transaction condition data in association with the plurality of pieces of to-be-provided information, each of the plurality of pieces of transaction condition data indicating content of a commercial transaction between the intermediary and the customer, and the processor: 
acquires, from the providing apparatus, the inquiry data including data regarding the content of a commercial transaction, extracts, from the to-be-provided information extracted with reference to the store condition data, the to- be-provided information associated with the transaction condition data that matches the data regarding the content of a commercial transaction included in the acquired inquiry data, and 
selects, from the to-be-provided information extracted with reference to the transaction condition data, the to-be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated.
O’Brien teaches wherein the storage device further stores a plurality of pieces of transaction condition data in association with the plurality of pieces of to-be-provided information, each of the plurality of pieces of transaction condition data indicating content of a commercial transaction between 
 and the processor: 
acquires, from the providing apparatus, the inquiry data including data regarding the content of a commercial transaction, extracts, from the to-be-provided information extracted with reference to the store condition data, the to- be-provided information associated with the transaction condition data that matches the data regarding the content of a commercial transaction included in the acquired inquiry data (Col.10, lines 43-53 discusses the details of the deals are retrieved from the checkout data base 24; if not, exit is made to the general wait state. At this point in processing, no further attention is paid to the customer ID, although this could also be a factor if desired. Basically, there are two broad tests to be satisfied before a decision is made to generate a printable coupon. The first test, in block 96, is to determine whether any designated past activity conditions have been met, and the second test, in block 98, is to determine whether any present activity conditions have been met. If both tests are passed, an appropriate printable coupon is generated), and 
selects, from the to-be-provided information extracted with reference to the transaction condition data, the to-be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated (Cols.10-11, lines 65-67 discusses the past activity test may involve any customer behavior that includes a time element. A further example is any condition relating to the frequency of purchase of certain items, or categories of items. Present activity conditions may be any desired combination of items purchased or not purchased, or a dollar amount threshold…Each coupon deal may be designed for any desired objective, such as to reward brand loyalty 
O’Brien teaches that multiple conditions are retrieved during a payment transaction at a store and when the conditions are met a coupon is generated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons at a particular store upon a triggering event meeting a preset condition to a targeted customer with the predicted result of issuing targeted coupons as needed in Delapa.
As per Claim 5, Delapa discloses the information management apparatus according to claim 1, wherein the storage device further stores a plurality of pieces of image data in association with the plurality of pieces of to-be-provided information, the plurality of pieces of image data representing the plurality of pieces of to-be-provided information (Cols.18-19, lines 1-4 discusses this process of building an offer statement field from offer parameters contained in a coupon offer definition record and from offer elements contained in offer-type records associated with an offer type, the program is capable of creating the images of coupons “on the fly”), and the processor: 
acquires, from the plurality of image data stored in the storage device, image data associated with the selected to-be-provided information, and outputs, to the providing apparatus, the acquired image data together with the selected to-be-provided information (Col.19, lines 46-48 discusses When it is determined at 432 that the last offer-type record has been processed, the formatted coupon image is sent to the printer at 436).
As per Claim 6, Delapa discloses the information management apparatus according to claim 1, wherein the storage device further stores the incentive condition preset for the providing apparatus (Col.10, lines 12-16 discusses The enhancement system 42 additionally provides the capability of defining an offer as a triggered coupon offer which provides the user with the 15 ability to choose whether to receive the offer at that time or not), and the processor: 
acquires the incentive condition from the storage device, and selects, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information associated with the incentive data that matches the acquired incentive condition (Col.12, lines 30-35 discusses when the kiosk receives an identification of that household, the kiosk will display a message on the screen with a YES/NO button in order to allow the user to choose whether to receive the offer or not. If the user chooses to receive the offer, the coupon will be dispensed at that time).
As per Claim 7, Delapa discloses an information providing system, comprising: 
a providing apparatus to be operated by an intermediary that provides, to a customer, to-be-provided information from an information provider (Col.7, lines 4-11 discusses Data files on computer 14 may be communicated over any convenient communication system link 15 to host computer 12. A network server 18, typically located at the same premises as host computer 12, receives coupon offer records and communicates the records over a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store processor 30. In-store processor 30 communicates with a point-of-sale master terminal); and 
an information management apparatus that manages a plurality of pieces of to-be-provided information output by the providing apparatus (pg.7, lines 51-57 discusses network server 20 passes the targeted coupon records on through a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store controller, such as a network server 22 located in a retail outlet of 
wherein the providing apparatus includes: 
a first communication interface that communicates with the information management apparatus (Figure 1, depicts Kiosk 24 communicating with Host computer 12 via network server 22), 
a first storage device that stores, as an incentive to be given from the information provider to the intermediary, a preset incentive condition (Col.9, lines 14-16 discusses the kiosk prints the dynamically formatted coupons at 63 utilizing coupon page definition data in a database 65…Col.9, lines 52-56 discusses host-targeting system 38 produces for each offer a basic offer description, text, bar code, and a single value stating the number of cents the offer is valued at. Enhancement system 42 provides the ability to define each coupon offer as a targeted coupon, a default coupon, or a mandatory coupon), and 
a first processor configured to: 
transmit the incentive condition stored in the first storage device to the information management apparatus via the first communication interface (Col.11, lines 27-30 discusses the operator is additionally prompted to identify coupons by batch and to assign a name to the batch at 116. Batches allow the operator to subsequently process offers in batches which are set up for the convenience of the operator, such as by store assignment or the like1), and 
acquire, as a response to the transmission of the incentive condition, the to-be-provided information from the information management apparatus via the first communication interface (Col.12, lines 47-54 discusses For the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as 
the information management apparatus includes: 
a second communication interface that communicates with the providing apparatus (Figure 1, Network Server 22 and In-store Processor 30), 
a second storage device that stores incentive data in association with the to-be-provided information (Figure 3, Coupon Offer Definition Data 55 and Col.8, lines 52-60 discusses Host-targeting system 38 is programmed to assign coupon offers to particular households based upon an attribute of the household. In the illustrated embodiment, the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management computer 14), 
the incentive data indicating the incentive to be given from the information provider to the intermediary (Col.9, lines 34-38 discusses the focused coupon system may assign targeted coupons to households on the basis of attributes of the household which are dynamically developed and maintained by the focused coupon system), and 
a processor configured to: 
acquire, via the second communication interface, inquiry data including the incentive condition transmitted from the providing apparatus (Col.12, lines 47-53 discusses for the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular 
Delapa et al. teaches a kiosk capable of outputting a series of targeted coupons which have been assigned to a household on the basis of at least one attribute of the household, where triggered coupon are selected by a computer from the coupon database, based upon an attribute of the household and assigned to that household.
However, Delapa et al. is silent regarding select, from the plurality of pieces of to-be- provided information stored in the second storage device, to- be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated, and 
output the selected to-be-provided information to the providing apparatus via the second communication interface.
O’Brien et al. teaches select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition is associated (Col.5, lines 37-41 discusses a corresponding record is retrieved from the checkout direct data base 24. This provides additional information about the discount deal that is in effect for this particular product, specifically the amount of the discount), and 
output the selected to-be-provided information to the providing apparatus via the communication interface (Col.5, lines 41-43 discusses discount coupons may be printed as a result of purchase of a triggering item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons upon a triggering 
As per Claim 8, Delapa discloses the information providing system according to claim 7, wherein the providing apparatus further includes an output device that outputs the acquired to-be-provided information (Col.19, lines 46-48 discusses When it is determined at 432 that the last offer-type record has been processed, the formatted coupon image is sent to the printer at 436).
Delapa teaches a coupon delivery system that provides targeted coupons to customers that meet preset conditions.  
However, Delapa is silent regarding where the first processor: 
performs information processing for payment relating to a commercial transaction between the customer and the intermediary, transmits the incentive condition to the information management apparatus accompanying the information processing, and causes the output device to output the to-be- provided information acquired via the first communication interface after the information processing.
O’Brien teaches where the first processor: 
performs information processing for payment relating to a commercial transaction between the customer and the intermediary, transmits the incentive condition to the information management apparatus accompanying the information processing, and causes the output device to output the to-be- provided information acquired via the first communication interface after the information processing (Col.10, lines 31-38 discusses a deal may conditioned on the customer's having purchased some minimum dollar total of products over the past month, or on the customer's having not purchased some item from a specified department of the store in the past month. If the additional conditions are not met, exit is made to the general wait state. Otherwise, processing continues with the generation of a printable discount coupon or certificate).

As per Claim 9, Delapa discloses the information providing system according to claim 8, wherein the output device includes a printer, and the first processor causes the printer to print the to- be-provided information acquired via the first communication interface (Col.7, lines 61-64 discusses each kiosk 24 includes a kiosk computer 25, a display device, such as a touch-screen monitor 26, which is capable of displaying messages to the user and receiving input selections from a user, a printer 28, which prints coupons).
As per Claim 10, Delapa discloses an information processing method for an information management apparatus, which is to be communicably connected to a providing apparatus operated by an intermediary and managing a plurality of pieces of to-be- provided information (Col.7, lines 4-11 discusses Data files on computer 14 may be communicated over any convenient communication system link 15 to host computer 12. A network server 18, typically located at the same premises as host computer 12, receives coupon offer records and communicates the records over a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store processor 30. In-store processor 30 communicates with a point-of-sale master terminal),
the intermediary providing, to a customer, to-be-provided information from an information provider, the plurality of pieces of to-be-provided information being output by the providing apparatus, the information management apparatus  (pg.7, lines 51-57 discusses network server 20 passes the targeted coupon records on through a communication link, such as public telephone system 16, or a 
comprising: 
a communication interface that communicates with the providing apparatus (Figure 1, Network Server 22 and In-store Processor 30); 
a storage device that stores incentive data in association with the to-be-provided information (Figure 3, Coupon Offer Definition Data 55 and Col.8, lines 52-60 discusses Host-targeting system 38 is programmed to assign coupon offers to particular households based upon an attribute of the household. In the illustrated embodiment, the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management computer 14), 
the incentive data indicating an incentive to be given from the information provider to the intermediary (Col.9, lines 34-38 discusses the focused coupon system may assign targeted coupons to households on the basis of attributes of the household which are dynamically developed and maintained by the focused coupon system); and 
a processor configured to: 
acquire, as the incentive, an incentive condition preset for the providing apparatus (Col.12, lines 47-53 discusses for the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like).

However, Delapa et al. is silent regarding select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition is associated, and 
output the selected to-be-provided information to the providing apparatus via the communication interface.
O’Brien et al. teaches select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition is associated (Col.5, lines 37-41 discusses a corresponding record is retrieved from the checkout direct data base 24. This provides additional information about the discount deal that is in effect for this particular product, specifically the amount of the discount), and 
output the selected to-be-provided information to the providing apparatus via the communication interface (Col.5, lines 41-43 discusses discount coupons may be printed as a result of purchase of a triggering item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons upon a triggering event meeting a preset condition to a targeted customer with the predicted result of issuing targeted coupons as needed in Delapa.

Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.
Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. incentive generating and distribution).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Zhou et al. U.S. Patent Application Publication 2017/0221086 discusses a framework for generating coupons.
	Yang et al. U.S. Patent Application Publication 2020/0357013 discusses systems and methods for coupon issuing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This cited portion of Delapa teaches how the operator can configure coupon parameters for various stores, thereby sending the incentive conditions to multiple store issuing coupons.